On Rehearing*.
Evidence which is admissible under the pleadings can not serve to enlarge them, even though .received without objections.
ST. PAUL, J.
We perceive no error in the decree *295(heretofore ‘handed down. It is suggested that the evidence admitted without objection which served to enlarge the pleadings go as to admit of lam estoppel. This we cannot concede; the evidence was admissible under the pleadings for ether purposes, viz;.to impeach the testimony of witnesses and to negative the foot of ownership. It could not therefore have been objected to, and hence cannot serve to enlarge the pleadings.
April 17, 1911.
See Ross vs. Rickert,, No. 5022 of our docket.
Our former decree is now re-instated and made the final judgment of the court.